Citation Nr: 0324451	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of back pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 and April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Montgomery, Alabama.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The May 2002 VCAA letter 
to the veteran is lacking in that the RO does not inform the 
veteran of what evidence he must submit and what evidence the 
VA will obtain for him.  Quartuccio at 187.  

Review of the claims folder also discloses that pertinent 
evidence remains outstanding.  Although the record contains 
no evidence of a nexus or connection between the back 
complaints in service and a current back disability, there is 
evidence of back complaints while in active service and 
conflicting evidence as to the existence of a current 
disability.  The Social Security Administration's (SSA) 
decision puts the Board on notice of medical evidence that is 
not present in the claims folder, these records are relevant 
to the question of whether the veteran has a current back 
disorder.  The RO should make a request for the SSA's records 
and any other outstanding medical records.  

Finally, under the VCAA, the VA has a duty to secure an 
examination or opinion if the evidence of record contains 
competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The Board finds the VA examination 
of record insufficient in that there is no indication that 
the examiner reviewed the service medical records or the 
claims file.  The examiner showed no awareness of the SSA's 
1998 disability determination due in part to a back 
disability, nor did he make a determination as to the 
etiology of the veteran's current back condition.  Because it 
is unclear from the examiner's findings that all the relevant 
medical evidence has been reviewed, the Board finds that the 
duty to schedule the veteran for an examination has been 
triggered.  38 C.F.R. § 3.159(c)(4)(C).  On remand, the RO 
should award the veteran another examination.

Accordingly, the case is REMANDED for the following actions:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence, 
not previously provided, that is 
necessary to substantiate the claim and 
of what information the veteran should 
provide and what information VA will 
attempt to obtain on his behalf.  It 
should allow the appropriate opportunity 
for response.

2.  The RO should request all available 
records from the Social Security 
Administration and any other outstanding 
medical records.

3.  The RO should schedule a medical 
examination for the veteran in order to 
determine the nature and extent of any 
current back disability and whether his 
current back disability is etiologically 
related to his back problems in service.  
The veteran's claims folder should be 
made available to the examiner(s) for the 
examination.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The examiner 
should set forth the reasoning for any 
conclusions reached.  

4.  The RO should then readjudicate the 
issue on appeal to include consideration 
of all evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran a supplemental statement of the 
case and afford applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

